DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim limitations “fastening means”, “means of the said fastening means”, “a means for inlet”, “a means for outlet”, “controlling means”, and “means of the power source” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-7, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al. (US 2014/0034709A1) (hereafter Oki) in view of KR 10-2013-0110301 (hereafter KR ‘301).
With respect to claim 1, Oki teaches an apparatus (100) for modifying surface grain structure of the material, for generating a multi-modal grain structure, comprising of: a. a work station (10), for processing the working material (figures); c. a spindle (7), positioned above the work station (10) at a pre-defined height, said height of the spindle from the work station is adjustable, said spindle is movable, wherein the spindle is rotated at pre-defined speed (paragraphs 38 and 44); d. a collet (71/20), affixed inside the spindle; e. a probing pin (23), accommodated within the collet; f. a motor (81), said motor is operatively connected to the spindle (7), wherein said motor provides rotational energy to the spindle; g. a controller (5), said controller controls the movement, rotation speed and the height adjustment of the said spindle (figures; and paragraphs 34 and 42); and j. a power source, said power source supplies power to said the friction stir processing apparatus including the motor and said work station (figure 2; and paragraphs 38-40).
With respect to claim 1, Oki does not teach b. a fastening means, wherein the working material of required dimension and thickness is fastened to the work station by the said fastening means; h. a chamber, positioned on top of the work station, wherein said chamber accommodates the fastening means, coolant, working material held in place by means of the said fastening means, a means for inlet and a means for outlet; i. a cooling unit, said cooling unit conducts a cooling medium to the said chamber through the said means for inlet and the said means for outlet; and said power source supplies power to the said cooling unit. 

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the chamber with the argon/cooling means of KR ‘301 in the apparatus of Oki in order to prevent oxidation.

With respect to claim 3, Oki teaches wherein said work station is fixed on table of a vertical milling machine (figure 1). 
With respect to claim 4, KR ‘301 teaches wherein said chamber is a 4-wall chamber (figures). 
With respect to claims 5 and 10, Oki teaches said pre-defined speed of the spindle ranges from 50 rpm to 5000 rpm (paragraph 56).
	With respect to claim 6, Oki teaches wherein said probing pin is made of a material harder than that of the working material (paragraph 41). 
With respect to claim 7, KR ‘301 teaches said cooling medium is a fluid coolant (argon gas). 
With respect to claim 9, Oki teaches a method for modifying surface grain structure of the material, for generating a multi-modal grain structure, comprising of, a. fastening the working 
With respect to claim 9, Oki does not teach c. circulating the cooling medium from/to the cooling unit to/from the chamber through the said means for inlet and the said means for outlet, to maintain a pre-defined temperature of the chamber, wherein the working material is submerged by the cooling medium in the chamber.  
However, KR ‘301 teaches c. circulating the cooling medium (unheated argon) from/to the cooling unit (argon source) to/from the chamber (110) through the said means for inlet (116) and the said means for outlet (124), to maintain a pre-defined temperature of the chamber, wherein the working material is submerged by the cooling medium in the chamber (figures; and machine translation).  It would have been obvious to one of ordinary skill in the art to utilize the controller and power supply of Oki to control the argon source of KR ‘301 in order to provide the desired amount of argon in an efficient and cost-effective manner. 

With respect to claims 12-13, Oki teaches said predefined time period of rotation of the probing pin is modulated based on required length scale of the surface grain modification and/or the multimodal grain structure (paragraphs 42-44 and 56, note that the tool feeding speed intrinsically controls the time period of rotation). In addition, the time period of rotation would be dependent on the size of the workpiece being friction stir processed.  Thus, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize a time period of rotation of the probing pin that ranges between 30 seconds and 60 minutes in order to ensure that the desired area of the workpiece is friction stir processed. Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki and KR ‘301 as applied to claim 1 above, and further in view of Kato et al. (US 2012/0298304A1).
With respect to claim 2, Oki and KR ‘301 do not teach wherein the said cooling unit is further provided with a controlling means, for controlling the temperature and volume of the said cooling medium to be circulated to/from the chamber.  
However, Kato teaches wherein the said cooling unit is further provided with a controlling means, for controlling the temperature and volume of the said cooling medium to be circulated (paragraphs 20-27, 87, 109, 134-135, and 146-147).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the temperature controller of Kato in the collective apparatus of Oki and KR ‘301 in order to maintain the desired temperature during friction stir processing.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki and KR ‘301 as applied to claims 1 and 9 above, and further in view of Allehaux et al. (US 2010/0243714A1) (hereafter Allehaux).
With respect to claims 8 and 14, Oki and KR ‘301 do not teach wherein said coolant temperature ranges from -100 to +30 degree Celsius.  
However, Allehaux teaches that the temperature of the coolant may be determined depending on the welding operation that is to be performed, and/or may be varied during the welding operation as a function of the temperature (paragraph 71).  Accordingly, the temperature of the coolant is a result effective variable.  Thus, the artisan would have been motivated to set the temperature of the coolant from -100 to +30 degree Celsius in order to control distortion or microstructural changes. Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki and KR ‘301 as applied to claim 9 above, and further in view of Hyushenko et al. (US 7,740,162B2) (hereafter Hyushenko).
With respect to claim 11, Oki and KR ‘301 do not teach said pre-defined depth of penetration of the rotating probing pin through the working material is up to 50% of thickness of the material.  
However, Hyushenko teaches said pre-defined depth of penetration of the rotating probing pin through the working material is up to 50% of thickness of the material (figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the depth of Hyushenko in the collective process of Oki and KR ‘301 in order to form the desired plasticized surface region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/631,378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are generally broader and envisaged by the claims of copending Application No. 16/631,378.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KILEY S STONER/            Primary Examiner, Art Unit 1735